Citation Nr: 0606004	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  This 
matter was previously remanded by the Board in February 2005 
for further development.  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

The veteran's lumbar spine disorder is not manifested by 
ankylosis, sciatic neuropathy, a listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, abnormal 
mobility on forced motion, or severe limitation of motion, 
including limitation of forward flexion to 30 degrees or 
less. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003), 5235 to 5243; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development of the Claim

In the present case, the issue on appeal arises from a claim 
for increased rating for a lumbar spine disorder.  In 
February 2002, prior to adjudication, the AOJ notified the 
veteran of information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Although the veteran was not instructed 
to "submit any evidence in his possession that pertains to 
the claim," he was advised to notify VA of any information 
or evidence he wished VA to retrieve for him.  Statements of 
the Case in September 2003 and May 2005 advised the veteran 
what the evidence must show in order to establish an 
increased rating for the claimed disability.  The veteran was 
not prejudiced by not receiving this information prior to the 
initial AOJ adjudication as he had over a year to respond 
prior to the certification of his appeal to the Board.  Thus, 
the Board finds that the requirements of § 5103(a) and 
§ 3.159(b) were met.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
treatment records have been obtained.  VA examinations were 
given in March 2004 and April 2005.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.

II.  Applicable Law and Analysis

The veteran is currently rated at 20 percent for lumbar 
fibromyositis and degenerative joint disease under Diagnostic 
Code (DC) 5292.  Following a review of the available evidence 
in this case, and the applicable laws and regulations, it is 
the Board's conclusion that the preponderance of the evidence 
is against a rating in excess of 20 percent for the veteran's 
lumbar spine disorder.

The veteran has complained of a constant moderate-to-severe 
low back pain with radiation to the testicles associated with 
swelling, tingling, and numbness of the legs.  The April 2005 
VA examination noted that the veteran gave a history of two 
acute flare ups lasting one week each the prior year.  The 
major functional impairments of the flare-ups are that he 
cannot walk a lot and has trouble sitting and lifting 
moderately heavy (33 pound) objects.  The veteran had 
tenderness to palpation in the lumbar area and mild muscle 
spasm.  The veteran alleges that he was orally told to rest 
by VA doctors, but he did not know the period of rest and 
there are no medical certificates or records of orders of 
strict bedrest in the record.  There was no weakness in the 
legs, with muscle strength of 5/5, and the veteran could walk 
unaided, although he used a cane occasionally when there was 
acute pain.  The veteran was independent, although he alleged 
moderate difficulty with bathing and dressing, and he could 
walk for up to ten minutes and drive for 30 minutes without 
any problems.  The veteran's posture and gait were noted to 
be normal.  The examiner found that the veteran did not have 
sciatic neuropathy.  

The veteran's ranges of motion were noted to be limited to 10 
degrees for forward flexion, right and left lateral flexions 
and right and left lateral rotations, and extension was noted 
to be limited to 5 degrees.  Pain was noted on all range of 
motion.  The examiner found the ranges inaccurate, however, 
because he observed the veteran, while sitting, bend almost 
90 degrees with a pain-free facial expression.  Past records 
indicate findings of an intact range of motion in May and 
June 2003, and a finding of limited painful ranges of motion 
of 0 to 42 degrees flexion, 15 degrees extension, and 12 
degrees lateral bending left and right during an April 2002 
VA examination.  

The Board notes that effective from September 26, 2003, 
disabilities of the thoracolumbar spine are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2005).  The 
veteran is currently rated under the pre-amended, or "old," 
rating formula for limitation of motion of the spine.  
Because this claim was filed prior to the amendment, both the 
"old" and "new" rating formulas must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The new rating formulas may only be applied after 
September 26, 2003, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  

In considering limitation of motion, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  

As stated above, the veteran is currently rated at 20 percent 
under DC 5292, which corresponds to an evaluation of a 
moderate limitation of motion of the lumbar spine.  A rating 
of 40 percent requires evidence of severe limitation of 
motion of the lumbar spine.  Consideration of a higher rating 
based upon functional loss due to pain on use or due to 
flare-ups is also required.  Based on the foregoing evidence, 
the Board finds that a rating higher than 20 percent is not 
warranted.  The veteran is able to drive, walk unaided, and 
function independently.  There is no evidence of ankylosis, 
instability, or doctor-ordered bedrest.  Due to the 
unreliability of the most recent evaluations of the veteran's 
ranges of motion, including evaluations of corresponding 
pain, fatigue, and weakness, the Board finds that the 
evidence preponderates against a rating of 40 percent under 
DC 5292.  

The veteran is likewise not entitled to a rating higher than 
20 percent under the "new" rating criteria for limitation 
of motion of the spine, the "General Rating Formula for 
Diseases and Injuries of the Spine."  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  Under that rating 
formula, a 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine to 30 degrees or less; or if there 
is favorable ankylosis of the entire thoracolumbar spine.  
And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension."  See id., Note (5)).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotational;" 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Due to the absence of a finding of ankylosis, the 
unreliability of the April 2005 VA examination range of 
motion results and the findings of a forward flexion of 42 
degrees in the April 2002 VA examination and intact range of 
motion in the May and June 2003 treatment records, a rating 
of 40 percent is not warranted.  

The veteran is also not entitled to an additional or higher 
rating under a different rating code.  Although the veteran 
has been found to have a narrowing of the L5-L6 intervetebral 
space, a rating of 40 percent under DC 4295, the "old" 
rating criteria for lumbosacral strain is not warranted 
because he has not been shown to have listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or abnormal mobility on forced motion.  

In addition, although the veteran has complained of radiating 
pain, the veteran is not entitled to a rating under DC 5243 
for intervertebral disc syndrome (IDS) because the veteran 
has no diagnosis for IDS and he was specifically found by the 
April 2005 VA examiner to not have sciatic neuropathy.  


ORDER

A rating in excess of 20 percent for a lumbar spine disorder 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


